COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                NO. 02-13-00340-CV


ERIC DRAKE                                                           APPELLANT

                                          V.

HSBC BANK, CHASE BANK, AND                                           APPELLEES
CAPITAL ONE BANK


                                      ------------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 2013-20534-158

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      We have considered the parties’ “Agreed Motion For Partial Dismissal Of

Appeal.” It is the court’s opinion that the motion should be granted; therefore, we

dismiss appellant’s appeal against appellee Capital One Bank only. See Tex. R.

App. P. 42.1(a)(1), (b), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
      This case shall hereafter be styled “Eric Drake v. HSBC Bank and Chase

Bank.”

      The costs incurred by Capital One are taxed against Capital One, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: July 3, 2014




                                    2